DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 14, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Seol et al. US 20140139372, Moon et al. US 20170207845 and Ingale et al. US 20180359790.  Seol discloses the mobile station receives the signals  in the entire angle area and measures the channel state and the base station and mobile station select a best transmission beam-reception beam combination based on measurement result, the BS transmits a signal in the first transmission beam sector, and the MS receives the first reception beam, the BS transmits a signal in the first beam sector, and the MS receives the second reception beam, the channel measurement is performed, the channel measurement result can be signal to noise ratio or similar channel state information, the BS and MS are capable of selecting the best transmission beam sector-reception beam combination based on the channel measurement result of beam signals received. Moon et al. discloses the base station and the UE may select beams suitable for communication among a plurality of beams to transmit and receive data, discloses the UE selecting beam pairs and feeding back beam pairs with the best signal strength and the second best signal strength.  Ingale 
Prior art of record does not disclose, in single or in combination, notifying, by a network device, a terminal device of information about a plurality of broadcast beams; receiving, by the network device, a detection result, reported by the terminal device, of broadcast beam detection performed based on the information about the plurality of broadcast beams, wherein the detection result comprises a first broadcast beam within the plurality of broadcast beams whose signal quality is the highest, and a second broadcast beam within the plurality of broadcast beams whose signal quality is the second highest; and determining, by the network device, a first downlink beam for data communication with the terminal device based on the detection result, wherein the first downlink beam is located in one of the first and second broadcast beams, wherein before notifying the terminal device, further comprising: receiving, by the network device, information indicating a second downlink beam for data communication with the terminal device; and determining, by the network device based on the information indicating the second downlink beam, a third broadcast beam, wherein the third broadcast beam is located in the plurality of broadcast beams.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468